Case 2:20-cv-04686-DSF-JPR Document 7 Filed 05/29/20 Page 1 of 1 Page ID #:57




                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA




   TODO PRODUCTIONS, LLC,                CV 20-4686 DSF (JPRx)
         Plaintiff,
                                         Order to Show Cause re Dismissal
                    v.                   for Lack of Subject Matter
                                         Jurisdiction
   BLUE REVOLVER, INC.,
         Defendant.




       Plaintiff filed a complaint in this Court on the basis of diversity
   jurisdiction. However, the citizenship of one or more limited liability
   company parties is not properly pleaded. See Johnson v. Columbia
   Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (limited
   liability company is a citizen of the states of which each of its members
   is a citizen). Therefore, Plaintiff is ordered to file an amended
   complaint no later than June 15, 2020 correcting the jurisdictional
   allegations. Failure to allege subject matter jurisdiction adequately
   will result in the case being dismissed without prejudice.

      IT IS SO ORDERED.



   Date: May 29, 2020                   ___________________________
                                        Dale S. Fischer
                                        United States District Judge
